 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR19-91 RAJ-MLP

10          v.                                            DETENTION ORDER

11   VINH Q NGUYEN,

12                             Defendant.

13
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
14
     based upon the factual findings and statement of reasons for detention set forth below, finds that
15
     no condition or combination of conditions will reasonably assure the appearance of defendant as
16
     required and the safety of other persons and the community.
17
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
18
            1.      There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).
19
            2.      Defendant stipulated to detention.
20
            IT IS THEREFORE ORDERED:
21
            1.      Defendant shall be detained pending trial, and committed to the custody of the
22
     Attorney General for confinement in a correction facility separate, to the extent practicable, from
23
     persons awaiting or serving sentences or being held in custody pending appeal;



     DETENTION ORDER - 1
 1          2.      Defendant shall be afforded reasonable opportunity for private consultation with

 2   counsel;

 3          3.      On order of the United States or on request of an attorney for the Government, the

 4   person in charge of the corrections facility in which defendant is confined shall deliver the

 5   defendant to a United States marshal for the purpose of an appearance in connection with a court

 6   proceeding; and

 7          4.      The Clerk shall direct copies of this order to counsel for the United States, to

 8   counsel for the defendant, to the United States Marshal, and to the United States Probation

 9   Services Officer.

10          Dated this 13th day of May, 2019.

11


                                                           A
12

13                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
